Citation Nr: 0613081	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  00-12 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from July 1963 to February 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, as shown in the May 2000 statement 
of the case.  The RO determined that new and material 
evidence had been received, reopened the claim, and denied 
entitlement to service connection for an acquired psychiatric 
disorder.

As discussed below, the issue of entitlement to service 
connection for an acquired psychiatric disorder is reopened; 
however, further development is needed.  The issue of 
entitlement to service connection for an acquired psychiatric 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Based on limited information in the claims file, in an 
April 1998 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for an acquired 
neuropsychiatric condition (schizophrenia).  The veteran did 
not appeal that decision and it became final.  

2.  Evidence received since the final April 1998 RO decision 
is new and bears directly and substantially on the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the claim for 
entitlement to service connection for an acquired psychiatric 
disorder.




CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for an acquired psychiatric disorder 
has been received, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  Given 
the favorable outcome that new and material evidence has been 
received and the claim has been reopened, no conceivable 
prejudice to the appellant could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).    


II.  Finality and Materiality

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200, 20.302.  Absent an 
appeal, a decision of a duly constituted rating agency or 
other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based upon 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104.  38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2001).

The Board notes that 38 C.F.R. § 3.156 has been amended, and 
that the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change is not applicable in the present case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

III.  Background and analysis

Our review of this case is restricted as the original claim 
file apparently has been misplaced and the present claim file 
is a reconstructed file.  According to a statement of the 
case dated in May 2000, the veteran requested reconsideration 
of a June 1999 decision which denied the reopening of his 
claim for an acquired psychiatric condition due to lack of 
new and material evidence.  The RO apparently determined that 
new and material evidence had been submitted to reopen the 
claim on this issue and decided the claim on the merits in a 
March 2000 rating decision.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Therefore, although the VARO in St. Petersburg 
reopened the claim, the issue before the Board is as stated 
on the first page of the present decision.

Based on the list of the evidence provided in the May 2000 
statement of the case, additional evidence was received into 
the record since an April 1998 rating determination that 
determined new and material evidence had not been received to 
reopen a claim of entitlement to service connection for an 
acquired neuropsychiatric condition (schizophrenia).  This 
evidence included statements from the veteran, multiple lay 
statements, a letter from the veteran to his Congressman, a 
congressional inquiry to VA, medical statements from Dr. 
K.S.R., copies of military disciplinary actions in 1966 and 
1967, and a copy of a service medical record citing 
hospitalization for Acute Situational Reaction in July 1967.  
In addition, the RO considered a June 1999 rating decision 
and reviewed the claims folder.

Copies of some evidence have been secured and placed in the 
reconstructed claim file.  This includes a medical statement 
from Dr. K.S.R. dated in May 1998, noting that the veteran 
had been diagnosed with schizoaffective disorder and the 
earliest sign of mental instability was when the veteran 
suffered a nervous breakdown in service.  In the Board's 
opinion, such evidence, presumed credible for this purpose, 
is new, it does bear directly and substantially on the 
question of service connection for an acquired psychiatric 
disorder, and it is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  This 
is particularly true in view of the low threshold required to 
establish new and material evidence under the Hodge 
precedent, supra. 

The Board finds that the additional evidence, when viewed 
with that previously of record (to the extent possible) is 
new and material evidence as defined by the regulation, is 
not cumulative and redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (prior to August 29, 2001).  
Accordingly, we concur with the RO's finding in this regard, 
and the claim may be reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder is reopened, and the appeal is granted 
to this extent only.


REMAND

As noted in the above decision, the Board has determined that 
new and material evidence has been presented to reopen the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  The veteran claims that the onset of 
his current psychiatric disorder was in service.  Further 
development is necessary to decide the claim on the merits.

As discussed above, the original file appears to have been 
misplaced or lost.  The veteran mentions having filed claims 
in 1968, 1991 and 1997.  To the extent possible, it would be 
beneficial for the RO to associate whatever records can be 
reconstructed.  

Initially, the Board notes that there is no indication that 
the veteran has been notified of any information, medical 
evidence, or lay evidence not previously provided to VA that 
is necessary to substantiate the claim under the provisions 
of the VCAA.  

The veteran's representative in a January 2006 written brief 
presentation notes that a medical opinion, apparently 
completed in May 2002, is not of record and requests that a 
copy of this report be obtained prior to the Board rendering 
a final decision.  The Board had requested a copy of this 
report in May 2005; however, there was no response to the 
inquiry and we conclude that further attempts would be 
futile.

The veteran was hospitalized for psychiatric treatment in 
service in July 1967.  We note that the veteran had requested 
these records and the National Personnel Records Center 
replied in June 2005 that a search of clinical records for 
1967 produced negative results.  However, a request for 
psychiatric treatment records should be made.  38 C.F.R. 
§ 3.159(c)(4).  

In April 200l, the veteran submitted authorization forms to 
obtain information from private medical providers.  He also 
stated that he had received treatment from a private 
physician, Dr. Ralph Walker.  It is not apparent from the 
evidence in the claims file whether these medical records had 
been requested or received.  In addition, the veteran 
reported having received treatment for a psychiatric disorder 
at VA medical centers in Pensacola and Panama City.  These 
records should be secured and associated with the claims 
file.  38 C.F.R. § 3.159(c)(4).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following action:

1.  Provide the veteran with the 
appropriate notification under the 
provisions of the VCAA.

2.  Request all service medical records 
relating to treatment for a psychiatric 
disorder in July 1967.  

3.  After obtaining any necessary 
authorization and identifying information, 
request medical treatment records from 
Life Management of Northwest Florida and 
Iris City Counseling Alliance (see forms 
in claims file) and from Dr. Ralph Walker. 

4.  Secure VA outpatient treatment records 
for a psychiatric disorder from VA medical 
centers in Pensacola, Florida and Panama 
City, Florida, from 1994 to the present.  

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should re-
adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response. 


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


